Citation Nr: 9913097	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from April 1963 to March 
1967.  

Historically, by a November 1989 rating decision, service 
connection was denied for residuals of a back injury.  
However, since it is unclear from the record whether 
appellant was provided notice of that decision with his 
appellate rights, that decision is not final.  Subsequently, 
by an October 1995 rating decision, service connection was 
denied for residuals of a head injury, on the basis that the 
claim was not well grounded; and appellant was so informed by 
letter later that month.  He did not timely express 
disagreement with that rating decision.  The October 1995 
rating decision represents the last final decision on that 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) which, in part, denied 
reopening of claims for residuals of a back injury and head 
injury.  Since the November 1989 rating decision, which 
denied service connection for residuals of a back injury, was 
not final, the Board has reframed the appellate issues as 
those delineated on the title page of this decision, and will 
proceed accordingly.  


REMAND

In a March 1998 Substantive Appeal, appellant checked off a 
box indicating that he wanted a Board hearing held in 
Washington, D.C.  Such hearing was scheduled for August 1998.  
However, prior to that scheduled hearing, the Board received 
a letter from appellant requesting postponement of that 
hearing on account of medical reasons.  In that letter, he 
requested that a rescheduled hearing be held at a location 
more convenient to him.  

The Board's administrative staff sent him a letter in March 
1999, requesting him to clarify what type of Board hearing he 
wanted.  Later that month, appellant responded, by requesting 
a Board hearing at the regional office (i.e., a "Travel 
Board" hearing).  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1998)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof in 
accordance with applicable procedures.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


